UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-5250



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ANTHONY WADE MELVIN,

                                              Defendant - Appellant.


Appeal from the United States District        Court for the Middle
District of North Carolina, at Durham.         James A. Beaty, Jr.,
District Judge. (CR-04-247)


Submitted:   October 31, 2006             Decided:   December 4, 2006


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas N. Cochran, Assistant Federal Public Defender, Greensboro,
North Carolina, for Appellant. Lisa Blue Boggs, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Anthony    Wade    Melvin    appeals   his   151-month   sentence

resulting from his guilty plea to unarmed bank robbery in violation

of 18 U.S.C. § 2113(a) (2000).            This court previously affirmed

Melvin’s conviction on direct appeal but vacated and remanded

Melvin’s sentence in light of United States v. Booker, 543 U.S. 220

(2005).    See United States v. Melvin, 147 F. App’x 370 (4th Cir.

2005).    In the instant appeal, Melvin's attorney has filed a brief

in accordance with Anders v. California, 386 U.S. 738 (1967),

certifying there are no meritorious issues for appeal, but raising

the issue of whether Melvin's sentence was unduly harsh.             Melvin’s

counsel concedes the issue is foreclosed by United States v. Green,

436 F.3d 449 (4th Cir. 2006), cert. denied, 126 S. Ct. 2309 (2006).

Finding no reversible error, we affirm.

            After     the   Supreme     Court's    decision   in   Booker,   a

sentencing court is no longer bound by the range prescribed by the

Sentencing Guidelines.        See United States v. Hughes, 401 F.3d 540,

546 (4th Cir. 2005).          However, in determining a sentence post-

Booker, sentencing courts are still required to calculate and

consider the guideline range as well as the factors set forth in 18

U.S.C.A. § 3553(a) (West 2000 & Supp. 2005).             As stated in Hughes,

this court will affirm a post-Booker sentence if it is both

reasonable and within the statutorily prescribed range.               Id. at

546-47. Further, this court has stated that “while we believe that


                                      - 2 -
the appropriate circumstances for imposing a sentence outside the

guideline range will depend on the facts of individual cases, we

have no reason to doubt that most sentences will continue to fall

within the applicable guideline range.”         United States v. White,

405 F.3d 208, 219 (4th Cir.), cert. denied, ___ U.S. ___, 126 S.

Ct. 668 (2005).      Indeed, “a sentence imposed ‘within the properly

calculated Guidelines range . . . is presumptively reasonable.’”

United States v. Green, 436 F.3d 449, 456-57 (4th Cir. 2006)

(quoting United States v. Newsom, 428 F.3d 685, 687 (7th Cir.

2005)), cert. denied, ___ U.S. ___, 126 S. Ct. 2309 (2006) (No. 05-

8986).

            We find that the district court properly calculated the

guideline    range   and   appropriately    treated   the    guidelines    as

advisory.    The court sentenced Melvin only after considering and

examining the factors set forth in § 3553(a).               The court also

clearly noted that it found the guidelines, “although advisory,

provide an appropriate basis for determining a sentence in this

case.”     Based on these factors, and because the court sentenced

Melvin within the applicable guideline range and the statutory

maximum,    we   find   that   Melvin's    sentence   of    151   months   of

imprisonment is reasonable.




                                   - 3 -
                 Pursuant to Anders, we have examined the entire record

and       find     no   meritorious     sentencing     issues   for    appeal.*

Accordingly, we affirm Melvin's conviction and sentence.                  This

court requires that counsel inform his client, in writing, of his

right to petition the Supreme Court of the United States for

further review.          Accordingly, we also deny counsel's motion to

withdraw as counsel. If the client requests that a petition be

filed,      but    counsel   believes    that   such   a   petition   would   be

frivolous, then counsel may renew his motion for leave to withdraw

from representation.          Counsel's motion must state that a copy

thereof was served on the client.           We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                      AFFIRMED




      *
      Because this case is back before the court after remand for
resentencing, the scope of our review is limited to sentencing
issues.

                                        - 4 -